                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



MAJED QUAIZ,                                         Case No. 3:16-cv-1879-SI

               Plaintiff,                            OPINION AND ORDER

       v.

ROCKLER COMPANIES, INC., et al.,

               Defendants.


Brian D. Chenoweth, Brooks M. Foster, and Andrea R. Meyer, CHENOWETH LAW GROUP PC, 510
SW Fifth Avenue, Fifth Floor, Portland, OR 97204. Of Attorneys for Plaintiff.

Klaus H. Hamm, KLARQUIST SPARKMAN LLP, 121 SW Salmon Street, Suite 1600, Portland, OR
97204; John M. Weyrauch, Peter R. Forrest, and Paul P. Kempf, DICKE, BILLIG & CZAJA PLLC,
100 South Fifth Street, Suite 2250, Minneapolis, MN 55402. Of Attorneys for Defendants.

Michael H. Simon, District Judge.

       In his Second Amended Complaint, Plaintiff Majed Quaiz (“Quaiz”) asserts three claims

against Defendants Rockler Companies, Inc. (“Rockler”) and Rockler Retail Group, Inc.:

(1) misappropriation of trade secrets in violation of Or. Rev. Stat. (“ORS”) § 646.461, et. seq.;

(2) unjust enrichment; and (3) breach of contract. After Defendants moved for summary

judgment under Rule 56 of the Federal Rules of Civil Procedure, the parties stipulated to the

dismissal of Defendant Rockler Retail Group, Inc. In addition, in his response to Defendants’



PAGE 1 – OPINION AND ORDER
motion for summary judgment, Plaintiff concedes that his claim for unjust enrichment should be

dismissed. For the following reasons, the Court denies Rockler’s motion for summary judgment

against Plaintiff’s claims of misappropriation of trade secrets and breach of contract.

                                         BACKGROUND

       In November 2011, Quaiz began developing a concept and design for a right-angle corner

clamp (the “Clamp”) to market and sell for home and commercial uses. Quaiz alleges that his

design for the Clamp included the following features: “a one-handed operation that did not

require additional tools to utilize it, precise fastening, ability to accommodate a wide size range

of projects, and easy use.” Between June 2012 and July 2012, Quaiz began looking for

manufacturers to produce his Clamp design.

       Rockler is a woodworking and hardware supply business. Through its website, Rockler

offered to “work directly with the inventor to develop their ideas” by allowing inventors to

submit ideas for product development. Rockler’s website instructed anyone who wishes to

submit an idea to use an online form and “[e]nter a detailed description of your product or idea,

and make sure to include its purpose and/or function, and tell us how it works.” The website also

stated: “By submitting your idea to this website, Rockler agrees to use it only for evaluation. If

we determine it is something we would like to develop, we will proceed with a Mutual

Non Disclosure Agreement so we can discuss your idea more thoroughly, with protection for

both parties.” Rockler’s website also explained: “We do not steal ideas, and we are willing [to]

pay inventors for partnering with Rockler.”

       On July 12, 2012, Quaiz sent Rockler an email through Rockler’s website, stating:

               I’ve designed a corner clamp that offers more precise fastening and
               the ability to handle larger material. Its features allow a wide range
               of adjustability to accommodate all sorts of projects, from picture
               frames to construction with 2x4’s, and it’s only fractions of an inch
               larger than the bigger clamp-it clamp. I believe that my clamp is


PAGE 2 – OPINION AND ORDER
               easier to use because it frees the user from holding multiple parts at
               once. Even with all its features and capability, it’s still a very
               simple clamp to use and possibly manufacture. The clamps [sic]
               design is finalized to my satisfaction and I can provide 14 different
               drawings, including 3d views.

Later that day, Rockler responded to Quaiz by email, stating: “If you have any images of your

idea that you would like to provide, please reply to this email with the images attached.” The

next day, July 13, 2012, Quaiz replied to Rockler’s email by attaching fourteen drawings of the

Clamp. Quaiz’s July 12th email submission and July 13th sending of images were the only

communications that Quaiz made to Rockler concerning the Clamp.

       When inventors or customers submit tool design ideas to Rockler through its online

submission portal, they are evaluated by Rockler’s new product development (“NPD”) group. In

2012, Dan Wenning, Steve Krohmer, and Brian Kramer were part of Rockler’s NPD group,

which met on a biweekly or monthly basis. The NPD group placed new submissions on a screen

for viewing and also handed out printed copies. On August 8, 2012, Rockler notified Quaiz that

Rockler was not interested in the Clamp.

       Three years later, in 2015, Rockler introduced its “Rockler Clamp-It Corner Clamping

Jig” (the “Jig”). After Quaiz reviewed the Jig, he concluded that Rockler had misappropriated

Quaiz’s concept and design of the Clamp in developing the Jig. In 2016, Quaiz commenced this

lawsuit.

                                           STANDARDS

       A party is entitled to summary judgment if the “movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). The moving party has the burden of establishing the absence of a genuine

dispute of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). The court must view

the evidence in the light most favorable to the non-movant and draw all reasonable inferences in


PAGE 3 – OPINION AND ORDER
the non-movant’s favor. Clicks Billiards Inc. v. Sixshooters Inc., 251 F.3d 1252, 1257 (9th

Cir. 2001). Although “[c]redibility determinations, the weighing of the evidence, and the

drawing of legitimate inferences from the facts are jury functions, not those of a judge . . . ruling

on a motion for summary judgment,” the “mere existence of a scintilla of evidence in support of

the plaintiff’s position [is] insufficient . . . .” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252,

255 (1986). “Where the record taken as a whole could not lead a rational trier of fact to find for

the non-moving party, there is no genuine issue for trial.” Matsushita Elec. Indus. Co. v. Zenith

Radio Corp., 475 U.S. 574, 587 (1986) (citation and quotation marks omitted).

                                           DISCUSSION

       Rockler argues that it is entitled to summary judgment against Quaiz’s claim of

misappropriation of trade secrets on two independent grounds. First, according to Rockler, the

ideas that Quaiz alleges were his trade secrets were originated and used by Rockler in a corner

clamping product that Rockler had been selling since 2004. Thus, these ideas were publicly

known and do not qualify as trade secrets. Second, Quaiz did not communicate to Rockler that

the information that Quaiz submitted was confidential. Rockler also argues that it is entitled to

summary judgment against Quaiz’s claim of breach of contract on two independent grounds.

First, according to Rockler, there was no breach because Rockler had already developed and

used the ideas at issue in a corner clamping product that Rockler had been selling since 2004.

Second, Quaiz has not satisfied a condition precedent stated in Rockler’s website that required a

detailed description of any submitted product idea, including the purpose or function of the

product and how it works. The Court addresses each argument in turn.

A. Misappropriation of Trade Secrets

       Oregon’s trade secret statute defines a trade secret as information that: (a) derives

independent economic value, actual or potential, from not being generally known to the public or


PAGE 4 – OPINION AND ORDER
to other persons who can obtain economic value from its disclosure or use; and (b) is the subject

of efforts that are reasonable under the circumstances to maintain its secrecy. ORS § 646.461(4).

       1. Generally Known to the Public

       Rockler asserts that its “Mini-Clamp-It Assembly Square” and “Mini Clamping Bars”

(collectively, “Mini-Clamp and Bars”) are products that Rockler has been selling well before

Quaiz’s submission to Rockler in 2012. Rockler adds that its Mini-Clamp and Bars had each

feature that Plaintiff has claimed was his secret and was publicly known well before July 2012.

       During discovery in this case, Quaiz responded to an interrogatory from Rockler as

follows:

               INTERROGATORY NO. 1: For each Clamp concept Plaintiff
               alleges includes a trade secret misappropriated by Defendants,
               identify and explain specifically what each concept is and identify
               and explain what each trade secret associated with each such
               concept is.

               RESPONSE: Plaintiff’s trade secrets include the concept of
               attaching clamping jaws to the body of an assembly square in such
               a manner that the clamping jaws hold themselves fixed in the
               optimal clamping position, which is perpendicular to the body of
               the assembly square; and the concept of attaching the clamping
               jaws to the body of an assembly square in a manner that allows the
               clamping jaws to be easily separated from the assembly square.

In addition, Quaiz stated in his deposition that these were the only two trade secrets included in

his design. Rockler asserts that its Mini-Clamp and Bars already included these concepts and that

these products were publicly known. Thus, argues Rockler, Quaiz’s submission to Rockler in

2012 could not have been trade secrets under Oregon law.

       Quaiz responds by arguing, first, that the Mini-Clamp and Bars do not “attach” but

instead are held in place using friction fit. Quaiz adds that this makes Rockler’s earlier product

less stable that Quaiz’s Clamp. Rockler replies that the difference between attachment and

friction fit is a meaningless distinction. This raises a genuine issue of material fact.


PAGE 5 – OPINION AND ORDER
       Further, even if Rockler were correct, Quaiz argues, the features of the Mini-Clamp and

Bars do not provide the same functions as either Quaiz’s Clamp or Rockler’s later-developed

corner clamping Jig. Rockler replies that a functional comparison of its Mini-Clamp and Bars

and Quaiz’s Clamp is not an appropriate comparison and that the correct comparison should be

between the features of the Mini-Clamp and Bars and the features of Quaiz’s Clamp that Quaiz

expressly claimed in his interrogatory response as constituting his trade secrets. Rockler,

however, offers no legal authority to support its conclusion that a functional comparison is

inappropriate. In the absence of legal authority to the contrary, the Court concludes that a

functional comparison is an appropriate method to show that a product has a unique design and

that design was created using information that derives independent economic value, actual or

potential, from not being generally known to the public.

       In addition, Quaiz’s interrogatory response describes the concepts that purportedly makes

the design of the Clamp unique, rather than exhaustively list every function that the design could

perform that Rockler’s earlier clamp could not. Indeed, Quaiz’s first submission to Rockler

described one of the advantages of Quaiz’s design as “a wide range of adjustability to

accommodate all sorts of projects, from picture frames to construction with 2x4’s, and it’s only

fractions of an inch larger than the bigger clamp-it clamp.” Viewing the facts in the light most

favorable to the non-moving party, there is a genuine dispute of fact regarding whether Quaiz’s

design had a valuable feature based on a concept that was not publicly known.

       2. Reasonable Efforts to Maintain Secrecy

       Rockler also argues that because Quaiz did not expressly notify Rockler that his

submission was confidential nor request confidentiality or a nondisclosure agreement either

before or after his submissions to Rockler, Quaiz has not taken reasonable steps to maintain




PAGE 6 – OPINION AND ORDER
secrecy. Rockler cites Nike, Inc. v. Dixon, 2004 WL 1845505 (D. Or. 2004), as support for this

argument.

        Nike, however, is distinguishable. In that patent case, the defendant asserted a

counterclaim that Nike misappropriated the defendant’s trade secrets. The court found that “the

information [the defendant] Dixon disclosed to Nike and other manufacturers from 1995 until

2000 relating to the original and the modified design of the ‘Shockee 2000’ shoe was unsolicited,

and none of the information was identified as confidential.” Id. at *4. Based on this, the court

concluded, “Dixon has failed to present evidence sufficient to establish a genuine issue of

material fact exists as to whether Dixon took reasonable steps to protect the secrecy of the

‘Shockee 2000’ shoe design.” The court then granted summary judgment to Nike against

Dixon’s counterclaim of misappropriation of trade secrets. Id.

        In contrast, Rockler solicited the submissions of ideas from the public and expressly

stated that “[b]y submitting your idea to this website, Rockler agrees to use it only for evaluation.

If we determine it is something we would like to develop, we will proceed with a Mutual Non

Disclosure Agreement so we can discuss your idea more thoroughly, with protection for both

parties.” Under these circumstances, there is a genuine issue of material fact as to whether Quaiz

made efforts that were reasonable under the circumstances to maintain the secrecy of his

purported trade secrets. See Vesta Corp. v. Amdocs Mgmt., Ltd, 2018 WL 4354301, at *16 (D.

Or. Sept. 12, 2018) (collecting cases holding that disclosure to a third-party without a

confidentiality agreement does not necessarily foreclose finding that a plaintiff had taken

reasonable measures to maintain the secrecy of the alleged trade secret). The Court, therefore,

denies Rockler’s motion for summary judgment against Quaiz’s claim of misappropriation of

trade secrets.




PAGE 7 – OPINION AND ORDER
B. Breach of Contract

       Quaiz argues that there was a unilateral contract created between Rockler and Quaiz

based on Rockler’s website, which stated: “By submitting your idea to this website, Rockler

agrees to use it only for evaluation.” Quaiz contends that by submitting his design, he accepted

Rockler’s offer to receive a design only for evaluation purposes. Quaiz adds that Rockler

breached this contract by using Quaiz’s design for more than evaluation purposes.

       For purposes of the pending motion only, Rockler accepts that its idea submission form

on its website was an offer to enter into a unilateral contract. Rockler argues, however, that it did

not breach its assumed contract with Quaiz because the idea that Rockler allegedly took from

Quaiz was not Quaiz’s idea “in the first place.” Rockler argues this based on the same reasons it

advances against Quaiz’s claim of misappropriation of trade secrets, namely that Rockler already

had used the same concepts in its earlier Mini-Clamp and Bars. The Court rejects this argument

for the same reasons stated above.

       Rockler argues in the alternative that Quaiz did not satisfy the express condition

precedent stated on the submission form. Under that condition, Rockler argues, anyone who

submits an idea to Rockler for evaluation is required to provide “a detailed description of the

product idea being submitted.” Rockler’s website stated that submitters were to “[e]nter a

detailed description of your product or idea, and make sure to include its purpose and/or

function, and tell us how it works.”

       Rockler, however, is making an argument about what was purportedly required that is

different from the terms actually stated on its website. Specifically, Rockler is arguing that Quaiz

“failed to satisfy express conditions on Rockler’s website by not describing his product idea to

Rockler in 2012 in the terms Plaintiff has identified in this litigation.” That, however, is not what

the website required. As stated in Rockler’s website, Quaiz must describe the purpose or function


PAGE 8 – OPINION AND ORDER
of his Clamp. Quaiz’ submission, including his fourteen drawings, is adequate to create a

genuine dispute as to whether Quaiz materially performed what Rockler argues was the

condition precedent necessary before Quaiz may assert a claim for breach of contract. The Court

denies Rockler’s motion for summary judgment against Quaiz’s claim of breach of contract.

                                        CONCLUSION

       The Court GRANTS IN PART AND DENIES IN PART Rockler’s Motion for Summary

Judgment (ECF 109). The Court dismisses Quaiz’s claim of unjust enrichment. Quaiz’s claims of

misappropriation of trade secrets and breach of contract, however, may proceed to trial.

       IT IS SO ORDERED.

       DATED this 9th day of May, 2019.

                                                    /s/ Michael H. Simon
                                                    Michael H. Simon
                                                    United States District Judge




PAGE 9 – OPINION AND ORDER
